DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the lack of labels for the parts of the invention in the figures which pertain to the claim’s limitations.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies; Thomas Henry et al. (US 20140216836; hereinafter Davies) in view of Troy; James J. et al. (US 8738226; hereinafter Troy).
Regarding claim 1, Davis teaches 
A robotic inspection device (par.36 teaches a robot inspection device), comprising: 
a body chassis (abstract discloses a body chassis); 
a plurality of wheels attached to the body chassis (par.88 and par.133 teaches wheels attached to chassis) and disposed lower than a lower surface of the body chassis (fig.1 shows the wheels lower than a lower surface #1), in a first direction perpendicular to the lower surface of the body chassis (fig.2 shows wheels #2 perpendicular to the lower surface of the body chassis #1); and
Davies fails to teach at least one electronic ducted fan (EDF) disposed on the body chassis and configured to blow air in a second direction opposite to the first direction, thereby providing thrust in the first direction to the robotic inspection device.

Troy does teach
and at least one electronic ducted fan (EDF) disposed on the body chassis (col.4 ln 41-46 and fig.1 teach electronic ducted fan) and configured to blow air in a second direction opposite to the first direction (col.4 ln 46-52 teaches blowing air from a space underneath the frame; which teaches that the air blown is along the same axis as the first but in an opposite direction), thereby providing thrust in the first direction to the robotic inspection device (col.4 ln 59-63 teaches fans providing thrust).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies to include the teachings of Troy; which would provide an embodiment for holonomic-motion ground vehicles (i.e., mobile platforms) that are capable of operating in horizontal and vertical configurations, while carrying one or more non-destructive inspection sensors or other tools as disclosed by Troy (col.1 ln 63-66).

Regarding claim 6, Davies in view of Troy teaches the robotic inspection device according to claim 1, the at least one EDF comprising a first EDF disposed in a center area of the body chassis (Troy col.4 ln 41-43 and fig.1 disclose one EDF in a center area).

Regarding claim 7, Davies in view of Troy teaches the robotic inspection device according to claim 6, the at least one EDF further comprising a second EDF, a third EDF, a fourth EDF, and a fifth EDF respectively disposed at four corner areas of the body chassis (Troy col.7 ln 26-30 and fig.11 teach 4 EDFs disposed in corner areas of the robotic inspection device).

Regarding claim 8, Davies in view of Troy teaches the robotic inspection device according to claim 1, the body chassis being a single, monolithic structure (Troy fig.1 teaches the chassis being monolithic structure).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Troy further in view of Xiao; Jizhong et al. (United States Patent # US 10532781; hereinafter Xiao).

Regarding claim 2, Davies in view of Troy teaches the robotic inspection device according to claim 1, but fails to teach the body chassis being curved such that the robotic inspection device is configured to navigate on an external surface of a pipe.
Xiao does teach the body chassis being curved (fig.8b teaches a curved chassis) such that the robotic inspection device is configured to navigate on an external surface of a pipe (col 1 ln 36-41 teaches navigating curved surfaces and flat surfaces; this also inherently teaches external surfaces).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy to include the teachings of Xiao; which would provide an apparatus that provides vertical mobility for non-destructive testing (NDT) instruments and cameras as disclosed by Xiao (col.3 ln 47-49).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Troy further in view of Xiao further in view of Stefan Vages (Inspection of Multi-diameter Pipelines Operating at Low Pressure; hereinafter Stefan).
Regarding claim 4, Davies in view of Troy teaches the robotic inspection device according to claim 1, but fails to teach the body chassis being curved such that the robotic inspection device is configured to navigate on an external surface of a pipe having a diameter in a range of from 13 inches to 16 inches. 
Xiao does teach the body chassis being curved (fig.8b teaches a curved chassis) such that the robotic inspection device is configured to navigate on an external surface of a pipe (col 1 ln 36-41 teaches navigating curved surfaces and flat surfaces; this also inherently teaches external surfaces).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy to include the teachings of Xiao; which would provide an apparatus that provides vertical mobility for non-destructive testing (NDT) instruments and cameras as disclosed by Xiao (col.3 ln 47-49).
Davies in view of Troy further in view of Xiao fail to teach having a diameter in a range of from 13 inches to 16 inches.
Stefan does teach having a diameter in a range of from 13 inches to 16 inches (abstract discloses pipe diameter range of 12 to 16 inches).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy further in view of Xiao to include the teachings of Stefan; which would provide an embodiment for an inspection system for multi-diameter applications in pipelines operating at low pressure, enabling the inspection of pipelines that are currently operating in a pressure regime below the requirements of conventional MFL-based inline inspection systems as disclosed by Stefan(conclusion).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Troy further in view of Xiao further in view of Wittaker; William Lawrence et al. (United States Patent Publication # US 20200264333; hereinafter Wittaker).
Regarding claim 5, Davies in view of Troy teaches the robotic inspection device according to claim 1, but fails to teach the body chassis being curved such that the robotic inspection device is configured to navigate on an external surface of a pipe having a diameter of at least 32 inches.
Xiao does teach the body chassis being curved (fig.8b teaches a curved chassis) such that the robotic inspection device is configured to navigate on an external surface of a pipe (col 1 ln 36-41 teaches navigating curved surfaces and flat surfaces; this also inherently teaches external surfaces).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy to include the teachings of Xiao; which would provide an apparatus that provides vertical mobility for non-destructive testing (NDT) instruments and cameras as disclosed by Xiao (col.3 ln 47-49).
Davies in view of Troy further in view of Xiao fail to teach having a diameter of at least 32 inches.
Wittaker does teach having a diameter of at least 32 inches (par.80 discloses a diameter pipe of 30 inches, however par,19 teaches a range of pipe diameters relevant in nuclear facilities, which inherently teaches a pip diameter of at least 32 inches).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy further in view of Xiao to include the teachings of Wittaker; which would provide a method for the nondestructive testing of holdup deposits in nuclear piping as disclosed by Wittaker(par.2).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Troy further in view of Petrosky; Lyman J. et al. (United States Patent Publication # US 20110125462; hereinafter Petrosky).
Regarding claim 9, Davies in view of Troy teaches the robotic inspection device according to claim 1, but fails to teach further comprising at least one nondestructive examination (NDE) sensor disposed on the body chassis.
Petrosky does teach further comprising at least one nondestructive examination (NDE) sensor disposed on the body chassis (abstract discloses a NDE sensor attached to device).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy to include the teachings of Petrosky; which would provide an embodiment capable of nondestructive examination of heat exchanger tubing and more particularly to a tetherless self-contained inspection system that can traverse tubing diameters as disclosed by Petrosky(par.3).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Troy further in view of Akin; Selim et al. (United States Patent Publication # US 20190023334; hereinafter Akin).
Regarding claim 10, Davies in view of Troy teaches the robotic inspection device according to claim 1, but fails to teach further comprising an omnidirectional drive mechanism disposed on each wheel of the plurality of wheels.
Akin does teach further comprising an omnidirectional drive mechanism (abs. discloses omnidirectional Module as the drive mechanism) disposed on each wheel of the plurality of wheels (fig.6 shows mechanism on all 4 wheels).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy to include the teachings of Akin; which would provide a robot for multidirectional travel along one or more surfaces of machine as disclosed by Akin(par.1).

Claim(s) 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Troy further in view of Davidson; William Edward (United States Patent and Publication # US 20140361077; hereinafter Davidson).
Regarding claim 12, Davies in view of Troy teaches the robotic inspection device according to claim 1, but fails to teach further comprising a radio receiver and transmitter configured to remotely communicating with a controller for controlling at least one of a speed of the at least one EDF, an orientation of the plurality of wheels, and a speed of the plurality of wheels.
Davidson does teach further comprising a radio receiver and transmitter (par.6 teaches radio receiver and transmitter as common in the art) configured to remotely communicating with a controller for controlling (par.46 teaches a controller) at least one of a speed of the at least one EDF, an orientation of the plurality of wheels, and a speed of the plurality of wheels (par.46 teaches controlling speed and orientation of the wheels).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy to include the teachings of Davidson; which would provide a rail-mounted robotic inventory and localizing system as disclosed by Davidson(par.15).

Regarding claim 13, Davis teaches 
A method of inspecting a pipe or wall (par.39 teaches a method and wall; par.36 teaches inspection), the method comprising: 
providing a robotic inspection device on the pipe or wall (par.36 and 39 teaches providing a robotic inspection device on a wall), the robotic inspection device comprising: 
a body chassis (abstract discloses a body chassis); 
a plurality of wheels attached to the body chassis (par.88 and par.133 teaches wheels attached to chassis) and disposed lower than a lower surface of the body chassis (fig.1 shows the wheels lower than a lower surface #1), in a first direction perpendicular to the lower surface of the body chassis (fig.2 shows wheels #2 perpendicular to the lower surface of the body chassis #1);
Davis fails to teach at least one electronic ducted fan (EDF) disposed on the body chassis and configured to blow air in a second direction opposite to the first direction, thereby providing thrust in the first direction to the robotic inspection device; and a receiver for receiving control signals from a controller; and controlling, using the controller, at least one of a speed of the at least one EDF, an orientation of the plurality of wheels, and a speed of the plurality of wheels such that the robotic inspection device navigates on the pipe or wall.
Troy does teach at least one electronic ducted fan (EDF) disposed on the body chassis (col.4 ln 41-46 and fig.1 teach electronic ducted fan) and configured to blow air in a second direction opposite to the first direction (col.4 ln 46-52 teaches blowing air from a space underneath the frame; which teaches that the air blown is along the same axis as the first but in an opposite direction), thereby providing thrust in the first direction to the robotic inspection device (col.4 ln 59-63 teaches fans providing thrust);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies to include the teachings of Troy; which would provide an embodiment for holonomic-motion ground vehicles (i.e., mobile platforms) that are capable of operating in horizontal and vertical configurations, while carrying one or more non-destructive inspection sensors or other tools as disclosed by Troy (col.1 ln 63-66).
Davis in view of Troy fails to teach a receiver for receiving control signals from a controller; and controlling, using the controller, at least one of a speed of the at least one EDF, an orientation of the plurality of wheels, and a speed of the plurality of wheels such that the robotic inspection device navigates on the pipe or wall.
Davidson does teach a receiver for receiving control signals (par.6 teaches radio receiver and transmitter as common in the art) from a controller (par.46 teaches a controller); and 
controlling, using the controller, at least one of a speed of the at least one EDF, an orientation of the plurality of wheels, and a speed of the plurality of wheels such that the robotic inspection device navigates on the pipe or wall (par.46 teaches controlling speed and orientation of the wheels).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy to include the teachings of Davidson; which would provide a rail-mounted robotic inventory and localizing system as disclosed by Davidson(par.15).

Regarding claim 15, Davies in view of Troy further in view of Davidson teaches the method according to claim 13, the at least one EDF comprising: 
a first EDF disposed in a center area of the body chassis (Troy col.4 ln 41-43 and fig.1 disclose one EDF in a center area); and 
a second EDF, a third EDF, a fourth EDF, and a fifth EDF respectively disposed at four corner areas of the body chassis (Troy col.7 ln 26-30 and fig.11 teach 4 EDFs disposed in corner areas of the robotic inspection device).

Regarding claim 18, Davies in view of Troy further in view of Davidson teaches the method according to claim 13, the receiver being a radio receiver that remotely receives control signals from the controller, and 
the robotic inspection device further comprising a radio transmitter configured to remotely transmit signals to the controller (Davidson par.6 teaches radio receiver and transmitter as common in the art).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Troy further in view of Petrosky; Lyman J. et al. (United States Patent Publication # US 20110125462; hereinafter Petrosky).
Regarding claim 16, Davies in view of Troy further in view of Davidson teaches the method according to claim 13, but fails to teach the robotic inspection device further comprising at least one nondestructive examination (NDE) sensor disposed on the body chassis, and the method further comprising receiving data from the at least one NDE sensor.
Petrosky does teach the robotic inspection device further comprising at least one nondestructive examination (NDE) sensor disposed on the body chassis (abstract discloses a NDE sensor attached to device), and 
the method further comprising receiving data from the at least one NDE sensor (par.17 teaches receiving data from the NDE sensor).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Davies in view of Troy further in view of Davidson to include the teachings of Petrosky; which would provide an embodiment capable of nondestructive examination of heat exchanger tubing and more particularly to a tetherless self-contained inspection system that can traverse tubing diameters as disclosed by Petrosky(par.3).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim, 3 the prior art does not teach or suggest, in combination with the rest of the limitation of claims 1 and 2,
“… each wheel of the plurality of wheels being a two-degree-of-freedom (2-DOF) wheel.”

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim, 14 the prior art does not teach or suggest, in combination with the rest of the limitation of claim 13,
“… each wheel of the plurality of wheels being a two-degree-of-freedom (2-DOF) wheel.”

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim, 11 the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1 and 10,
“… a planetary gear drive setup, an absolute encoder rod mount, and a design for large force distribution along a bottom motor enclosure unit.” 

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim, 17 the prior art does not teach or suggest, in combination with the rest of the limitation of claim 13,
“… a planetary gear drive setup, an absolute encoder rod mount, and a design for large force distribution along a bottom motor enclosure unit.” 


Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim, 19 the prior art does not teach or suggest, in combination with the rest of the limitation of claim 19,
“… each wheel of the plurality of wheels being a two-degree-of-freedom (2-DOF) wheel; … a planetary gear drive setup, an absolute encoder rod mount, and a design for large force distribution along a bottom motor enclosure unit.” 
Claims 20 is also allowable due to its dependence on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20110196534 Ekes; Csaba et al. is an apparatus and method for inspection of underground pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2858                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2858